 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   MK MANAGEMENT INC., a            )   CASE NO. 8:19-cv-01567 DOC (ADSx)
     California Corporation,          )
12                                    )   STIPULATED ORDER TO EXTEND
                     Plaintiff,       )   PROTECTIVE ORDER TO SENTINEL
13                                    )   INSURANCE COMPANY, LTD. AND
14   vs.                              )   SIMA SHAHINPAR
                                      )
15   SENTINEL INSURANCE               )
     COMPANY, LIMITED, a              )
16   Connecticut Corporation doing )
17   business in California, a wholly )
     owned subsidiary of the          )
18   Hartford Financial Services      )
     Group, Inc.; SIMA                )
19   SHAHINPAR, individually and )
     dba First Affinity Insurance     )
20   Solutions; and DOES 1-100,       )
21   inclusive,                       )
                                      )
22                   Defendants.      )
                                      )
23                                    )
24
25        Plaintiff MK Management, Inc. (“MK”), Defendant Sentinel Insurance
26   Company, Ltd. (“Sentinel”) and Defendant Sima Shahinpar, individually
27   and dba First Affinity Insurance Solutions (“Sima”) hereby stipulate for an
28   order that Sentinel, Sima and MK shall be bound to, and comply with, the
                                        -1-
                       Stipulated Order to Extend Protective Order
 1   Stipulated Protective Order entered on September 24, 2019 [Dkt. 24]
 2   (“Stipulated Protective Order”), that Sentinel and Sima will be deemed
 3   Parties to the Stipulated Protective Order, and that the protections and
 4   obligations of the Stipulated Protective Order entered September 24, 2019
 5   shall extend to Sentinel and Sima, as follows:
 6                 1.   Whereas, MK and former defendant Hartford Casualty
 7   Insurance Company (“Hartford Casualty”) were the only parties to the
 8   action under MK’s original complaint;
 9                 2.   Whereas, at the time MK and Hartford Casualty submitted
10   their Stipulation for Protective Order to this honorable court on September
11   20, 2019, Sentinel was not a party to the action;
12                 3.   Whereas, Hartford Casualty’s Motion to Dismiss pursuant
13   to FRCP 12(b)(6) was granted without prejudice on September 20, 2019,
14   with leave to amend for MK to file a first amended complaint;
15                 4.   Whereas, the Stipulated Protective Order was signed by
16   Hon. Autumn D. Spaeth and entered on September 24, 2019;
17                 5.   Whereas, MK filed a first amended complaint on October
18   4, 2019, which added Sentinel in place of Hartford Casualty as the
19   defendant insurance company, and purported to add Sima as a defendant;
20                 5.   Whereas, MK, Sima and Sentinel agree to the terms of
21   the Stipulated Protective Order, and that the Stipulated Protective Order
22   should continue as to Sentinel and Sima; and
23                 6.   Therefore, MK , Sima and Sentinel hereby stipulate for an
24   order that:
25                 A.   Sentinel, Sima and MK shall be bound to, and comply
26   with, the Stipulated Protective Order entered on September 24, 2019 [dkt.
27   24] (“Stipulated Protective Order”);
28                 B.   Sentinel and Sima will be deemed Parties to the
                                          -2-
                         Stipulated Order to Extend Protective Order
 1   Stipulated Protective Order; and
 2              C.       The protections and obligations of the Stipulated
 3   Protective Order entered September 24, 2019 shall extend to Sentinel and
 4   Sima.
 5              I, Michael L. Parker, attest that all signatories listed below have
 6   concurred in the content and have authorized the filing of this Stipulated
 7   Protective Order.
 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
10   DATED: December 6, 2019             SMITH SMITH & FEELEY LLP

11                                          s/ Michael L. Parker
12                                       Michael L. Parker
                                         Attorney for Defendant SENTINEL
13                                       INSURANCE COMPANY, LTD.
                                         Email: mparker@insurlaw.com
14
     DATED: December 6, 2019             LAW OFFICES OF MOKRI &
15                                       ASSOCIATES
16
                                           s/ Brad A. Mokri
17                                       Brad A. Mokri
18                                       Attorney for Plaintiff
                                         MK MANAGEMENT INC.
19                                       Email: bmokri@mokrilaw.com
20
21
     DATED: December 6, 2019             CRUSER, MITCHELL, NOVITZ,
22                                       SNCHEZ, GASTON & ZIMET LLP
23
                                            s/ David J. Shinder
24                                       David J. Shinder
                                         Attorney for Defendant
25                                       SIMA SHAHINPAR, individually
26                                       and dba First Affinity Insurance
                                         Solutions
27                                       Email: dshinder@cmlawfirm.com
28
                                           -3-
                          Stipulated Order to Extend Protective Order
 1   FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
 2
 3               1.    Sentinel Insurance Company, Ltd. (“Sentinel”), Sima

 4   Shahinpar, individually and dba First Affinity Insurance Solutions (“Sima”)

 5   and MK Management, Inc. (“MK”) shall be bound to, and comply with, the

 6   Stipulated Protective Order entered on September 24, 2019 [doc. 24]

 7   (“Stipulated Protective Order”);

 8               2.    Sentinel and Sima will be deemed Parties to the

 9   Stipulated Protective Order; and

10               3.    The protections and obligations of the Stipulated

11   Protective Order entered September 24, 2019 shall extend to Sentinel and

12   Sima.

13
14   Dated: December 18, 2019                /s/ Autumn D. Spaeth
15                                      HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -4-
                        Stipulated Order to Extend Protective Order
